—In a proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated March 31, 1999, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
An insurance carrier seeking to stay the arbitration of an uninsured motorist claim has the burden of establishing that *446the offending vehicle was insured at the time of the accident (see, Matter of American Home Assur. Co. v Wai Ip Wong, 249 AD2d 301). The proof submitted by the petitioner, a letter from Continental Insurance Company (hereinafter CIC), the offending vehicle’s alleged carrier, failed to establish prima facie that the offending vehicle was insured on the date of the accident. In any event, the proof submitted by CIC established that CIC did not insure the offending vehicle on the date of the accident (see, Matter of Eagle Ins. Co. v Patrik, 233 AD2d 327). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.